Title: To Thomas Jefferson from Charles Christian, 24 December 1806
From: Christian, Charles
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New York Decr 24th. 1806,
                        
                        The Saratoga Rangers, a volunteer Company, of the first New York Regiment of Light Infantry, which I have the
                            honour to command, resolved at a full meeting to tender their Services to their Country.
                        When we formed into a Company it was with a view to engage in actual service whenever the General Welfare
                            should require it. Our Standard was presented by the illustrious Gates, it reminds us of a Great example and stimulates to
                            duty—
                        Our zeal upon this occasion is heightened by the Consideration that if our services should be accepted of
                            they will be engaged in support of the laws and Majistracy of our Country—
                        I have the honor Sir, to enclose a Copy of the resolution of the Company.
                        With every Sentiment of Respect and Duty
                        
                            Charles Christian
                            
                        
                        
                            Resolution from Saratoga Rangers
                            At a Meeting of the Officers, non commissiond officers and Privates of the Saratoga Rangers, New York,
                                Decr 22nd. 1806—
                            Resolved Unanimously, that we consider it our duty, promptly, to support by force of Arms, when the
                                Constituted Authority, declare it necessary, the Constitution, Laws and integrity of our Country—
                            Resolved Unanimously that the Captain present to the President of the United States, the tender of
                                Service of the officers, non Commissiond officers and privates of this Company to March when and where the Publick
                                welfare may require, against any enemy of the United States whatever,
                            Signed for himself and in behalf of the officers, Non Commissiond officers and Privates of the Saratoga
                                Rangers—
                        
                        
                            Charles Christian Captn
                        
                    